Citation Nr: 1822622	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected chronic sinusitis associated with nasal septum deviation.

2. Entitlement to an initial compensable rating for service-connected nasal septum deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty for the Army from January 2000 to January 2004.  He had additional service in the Army National Guard from November 1999 to January 2000 and from January 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.  Jurisdiction is retained by the RO in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran was granted service connection for posttraumatic stress disorder to include a traumatic brain injury, major depressive disorder, schizophrenia, and xerostomia in an April 2015 rating decision.  This grant is considered to be a full grant of the benefits on appeal for the Veteran's psychiatric claim.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The Board also notes the Veteran's December 2016 notice of disagreement regarding the propriety of the RO's October 2016 accounting audit concerning his service-connected disability compensation payments.  However, development of that issue is currently pending before the RO and the Board does not have jurisdiction over it at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered on the Veteran's claims.

Current VA treatment records document that the Veteran underwent a nasal septoplasty in April 2016.  Unfortunately, the Veteran's claims file does not contain treatment records related to that procedure.  VA's duty to assist includes making reasonable efforts to procure relevant records, including pertinent treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  As such evidence is material to the pending claims regarding the Veteran's sinuses, after obtaining any necessary releases, appropriate efforts should be made to obtain any outstanding VA and private treatment records related to the Veteran's chronic sinusitis and/or nasal septum deviation.

Additionally, in a September 2015 brief, the Veteran's representative indicated that an updated examination may be necessary to evaluate the Veteran's service-connected chronic sinusitis and nasal septum deviation.  The Veteran's last sinus examination was in April 2015.  As this was prior to the Veteran's reported April 2016 septoplasty, the Board finds that an updated VA examination is warranted to determine the current nature and severity of the Veteran's service-connected chronic sinusitis and deviated septum.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.  After obtaining any necessary authorizations, request any outstanding private treatment records pertaining to the Veteran's claims.  Specifically, request information regarding his April 2016 nasal septoplasty and request any pertinent treatment records.  If the requested records are unavailable, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2. Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his chronic sinusitis and nasal septum deviation.  All indicated tests and studies must be performed.  The examiner must review the claims file, including a copy of this remand.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected chronic sinusitis and nasal septum deviation, including the frequency of the symptomatology.

The examiner should also specifically comment on functional impairment experienced by the Veteran as a result of his conditions.

 3. Then readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




